Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 1 of 29            FILED
                                                                      2020 Oct-30 PM 09:55
                                                                      U.S. DISTRICT COURT
                                                                          N.D. OF ALABAMA




                EXHIBIT
                               J
   Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 2 of 29




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

IN RE BLUE CROSS BLUE SHIELD         :
ANTITRUST LITIGATION                 : Master File 2:13-cv-20000-RDP
MDL 2406                             :
                                     :
                                     :
                                     : This document relates to
                                     : Subscriber Track cases

                  DECLARATION OF DR. ARIEL PAKES
     Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 3 of 29




I, Ariel Pakes, declare:

       1.      I am the Thomas Professor of Economics in the Department of Economics at

Harvard University where I teach courses in Industrial Organization, the Economics of the Health

Care Industry, and Econometrics. I received a Bachelor of Arts and a Masters of Arts with

distinction from Hebrew University in 1971 and 1973, respectively. I received a Masters of Arts

and a Ph.D. from Harvard University in 1976 and 1979, respectively. I received the Frisch Medal

of the Econometric Society in 1986 and was elected as a fellow of that society in 1988. I was

elected to the American Academy of Arts and Sciences in 2002 and to the National Academy of

Sciences in 2017. I was the Distinguished Fellow of the Industrial Organization Society in 2007

and was appointed a Distinguished Fellow of the American Economic Association in 2019. I

received the Jean Jaques Laffont Award (for research that combines economic theory and

empirical work) in 2017 and the BBVA Frontiers of Knowledge in Economics Management and

Finance Award in 2018. In 2020 I became Clarivate Web of Science Citation Laureate. My

curriculum vitae is attached as Appendix A.

       2.      I previously submitted class certification and merits expert reports in this matter on

behalf of the Subscriber Plaintiffs. A summary of my class certification report (“Damage Report”)

can be found at ECF No. 2411-1.

       3.      I have been asked by Settlement Class Counsel to apply the methodologies I used

to calculate estimated damages within Alabama in those reports to obtain an estimate of the

damages for the nationwide Damages Class identified in the Settlement Agreement.

       4.      To do so, I apply the percentage changes in margins I found in my Damage Report.

The report analyzed the effect of a Blue from one service area entering a neighboring service area;

the specific territory I analyzed for entrance was the state of Alabama. By margin, I mean premium

                                                 1
     Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 4 of 29




minus insurance claims divided by premiums. That is, the margin is the fraction of premiums that

did not go to covering the direct payments the health insurer made to health care providers.

       5.       My analysis considers a range of hypothetical different possible entry scenarios for

potential entry (non-Blue-branded or Blue-branded) in the absence of the challenged rules,

including the following:

            •   that there would have been entry in all states

            •   that there would only have been entry in states where the local Blue is “dominant”,
                where dominant is defined as having a market share of fifty per cent or more,

            •   that there would have only been entry in states where Anthem Blue Cross operated
                in a neighboring state, and

            •   that there would only have been entry in states where a Blue was dominant and
                where Anthem operated in a neighboring state

       6.       The calculation for the subset of states which had Anthem Blue Cross as a neighbor

was made for two reasons. First, as discussed extensively in my report, Anthem has historically

demonstrated a desire to expand outside of its exclusive service area. Second, as also discussed

extensively in my report, Blues that neighbor a market are likely to find it less costly and more

lucrative to enter that market.

       7.       My report does not contain an analysis of entry into the ASO market. However, I

understand that the damages from restricting entry into the ASO market from 2015 to 2019 has

been determined as a reasonable estimate to be 6.5% of total damages. As a result, I used that

fraction to estimate damages to ASOs (or Self-Funded Accounts as the term is used in the

Settlement Agreement).

       8.       The data that went into the calculations. To apply my estimates to the different

subsets of markets, I require premiums and claims costs by segment, rating area, and year from

2008 to 2019 in the fully insured market. To the extent possible these numbers were taken from

                                                  2
      Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 5 of 29




reports made to NAIC (the National Association of Insurance Commissioners). 1 The NAIC data

is only available from 2010 to 2018. We use the Bureau of Labor Statistic’s producer price index’s

component index for Direct Health and Medical Insurance Carriers and the 2010 and 2011

premiums and claims data to predict (or “backcast”) premiums and claims costs for 2008 and 2009.

We make an analogous forward looking forecast for 2019.

           9.    Results. Total damages are presented in Table 1. The damages calculated in the

first two rows of these two tables are just for the counterfactual where the FI market is impacted

by entry. The third row provides the damages that resulted from the restrictions in the ASO market

between 2015-2019 calculated as described above.

                                                     Table 1




           10.   Conclusion. Depending on the entry scenario, damages nationwide for the

Damages Class over the Settlement Class Period are estimated to range from $18.6 billion to $36.1

billion.




1
  Some adjustments were made to ensure the data used were appropriate for the study. There are states with Blues that
were only very partially engaged in the market, and we did not want to count such “fringe” insurers as creating
damages due to market dominance, so we omitted possible damages from Blues with market shares of less than 5%.
We also omitted data on states where reported margins where either negative or greater than one, on the grounds that
this was likely a result of reporting errors.

                                                         3
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 6 of 29




I declare under penalty of perjury the foregoing is true and correct.




                                Ariel Pakes
                                October 30, 2020
                                Cambridge, MA




                                           4
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 7 of 29




                            Appendix A



                            Ariel Pakes
                            Curriculum Vita
                            August 30, 2020


 Personal
 Academic Address:
 Department of Economics
 Harvard University
 Littauer, Room 117
 Cambridge MA, 02138

 Contact Information
 Office Telephone: (617) 495-5320
 Fax (617) 495-7730
 E-mail: apakes@fas.harvard.edu
 Web site: http://scholar.harvard.edu/pakes

 Home Address:
 215 Brattle Street
 Cambridge, MA 02138
 Telephone: (617) 945-1203
 Citizenship: Dual U.S. and Canadian
 Married to: Juliana Rojas Pakes. Two children.

 Education
 Degrees
 Ph.D. Harvard University, June 1979.
 M.A. Harvard University, 1976.


                                     1
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 8 of 29




 M.A. The Hebrew University of Jerusalem, June 1973, with distinction.
 B.A. The Hebrew University of Jerusalem, June 1971.

 Thesis Topic
 Economic Incentives in the Production and Transmission of Knowledge: An
 Empirical Analysis.

 Primary Fields (in alphabetical order)
 Econometrics, Industrial Organization, Productivity and Technological Change.



 Employment
    • Mark and Sheila Wolfson Visiting Professor, Stanford University, Spring
      2018.

    • Trione Visiting Professor, Stanford University, Spring 2015.

    • Thomas Professor of Economics, Department of Economics, Harvard
      University, July 2005 to present.

    • Visiting Professor NYU, 2005/2006 academic year.

    • Professor of Economics, Department of Economics, Harvard University,
      July 1999 to July 2005.

    • Visiting Professor, Department of Economics, Harvard University, Spring
      1999.

    • Visiting Professor, Department of Economics, University of Chicago,
      Fall 1998.

    • Charles and Dorothea Dilley Professor of Economics, Yale University,
      1997 to 1999.

    • Professor of Economics, Yale University, 1988 to 1997.

    • Associate Professor (with tenure), Department of Economics, Univer-
      sity of Wisconsin-Madison, 1986 to 1988.


                                      2
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 9 of 29




    • Associate Social Science Research Institute, 1986 to 1988.

    • Visiting Research Associate, Economic Growth Center, Yale University,
      Fall, 1985.

    • Senior Lecturer in Economics (with tenure), The Hebrew University of
      Jerusalem, 1984 to 1986.

    • Visiting Assistant Professor, Department of Economics, University of
      Wisconsin, Madison, 1984-1985.

    • Lecturer in Economics, The Hebrew University of Jerusalem, 1980 to
      1984.

    • Lecturer in Economics, Harvard University, 1979.


 Honors and Awards
 From Academies or Societies.
    • Selected as a Web Of Science, Citation Laureate, 2020. The article
      cited was ”Automobile Prices in Market Equilibrium” which was joint
      with Steve Berry and Jim Levinsohn, and published in Econometricain
      1995.

    • Elected as a fellow of the International Association of Applied Economists,
      2019.

    • Appointed a Distinguished Fellow of the American Economic Associa-
      tion, 2019.

    • BBVA Frontiers of Knowledge Award in Economics, Finance and Man-
      agement, 2018. (joint with Robert Porter and Tim Bresnahan). Cita-
      tion: “Motivated by important and policy-relevant questions in applied
      economics they developed methodologies that had a significant and long-
      lasting impact on subsequent work in industrial organization as well as
      other applied fields”.

    • Elected to the National Academy of Sciences, 2017.



                                      3
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 10 of 29




     • Recipient of the 2017 Jean-Jacques Laffont Prize. Citation: Awarded
       annually and recognizes an internationally renowned economist whose
       research is in the spirit of Professor Jean-Jacques Laffont’s work, and
       combines both theory & empirics.

     • Industrial Organization Society Distinguished Fellow, 2007.

     • Elected Fellow of the American Academy of Arts and Sciences, 2002.

     • Elected Fellow of the Econometric Society, 1988.

     • 1986 recipient of the Frisch Medal. Citation: Awarded every two years
       by the Econometric Society for the best applied article, empirical or
       theoretical, published in the journal Econometrica over the past five
       years. The Article receiving the award was; “Patents as Options: Some
       Estimates of the Value of Holding European Patent Stocks”.

  Additional Distinctions awarded papers.
     • Recipient of the 2017 Robert F. Lanzillotti Prize for the Best Paper in
       Antitrust Economics awarded at the IIOC, for Asker J., Fershtman C.,
       Jeon J., Pakes A.; The Competitive Effects of Information Sharing.

     • Finalist: Best paper award. American Health Care Research Annual
       award. Paper receiving the award was: Kate Ho and Ariel Pakes (2014)
       “Hospital Choices, Hospital Prices and Financial Incentives to Physi-
       cians,” American Economic Review.

  Fellowships.
     • Harvard University Honorary Fellow. Academic Years 1974-78.

     • Canada Council Doctoral Fellowship. Academic Years 1974-78.

     • Eliezer Kaplan Fellowship for Research in the Social Sciences, 1971-73.

  Named Lectures.
     • Keynote Speaker, Conference on Structural Dynamic Modeling, Chicago,
       July 2019, ”Experience Based Equilibria and Information Sharing in
       Procurement Auctions”.

                                       4
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 11 of 29




     • The Arrow Lecture, The Institute of Advanced Studies, Jerusalem, July
       2018; ”Learning and Equilibrium in a New Market”.

     • The Fathauer Lecture in Political Economy, University of Arizona,
       March 2018, “From Models of Firm Behavior to the Analysis of Market
       Outcomes.”

     • Keynote Speaker: AIPOC, Auckland New Zealand, December 2017,
       “Just Starting Out: Learning and Equilibrium in a New Market.”

     • Keynote speaker: ERMAS, Cluj-Napoca, Romania, July 2017, “Dy-
       namics in I.O.: An Equilibrium Concept and a Procurement Example.”

     • Keynote speaker: CESifo Area Conference on Applied Microeconomics,
       Munich, March 2017, “Just Starting Out: Learning and Equilibrium
       in a New Market.”

     • Inaugural Griliches lectures; The Asian Meetings of the Econometric
       Society, Kyoto, August, 2016, “Moment Inequalities: When and How
       to Use Them.”

     • Keynote Speaker, North American Productivity Workshop, Quebec
       City, June 2015, “Just Starting Out: An Empirical Examination of
       Firms’ Learning Equilibrium Strategies.”

     • Keynote Speaker, Cresse Conference on Advances in the Analysis of
       Competition Policy and Regulation, Crete, July 2015, “The Analysis
       of Dynamic Responses.”

     • Plenary Speaker, 16th CEPR Conference on Applied Industrial Orga-
       nization, Zurich, May 2015, “Methodological Issues in The Analysis of
       Market Dynamics.”

     • Keynote Speaker, The International Society for Dynamic Games and
       Applications, Amsterdam, July 2014, “Dynamic Analysis of Market
       Outcomes.”

     • The Cowles Lecture, Summer Meetings of the Econometric Society,
       Minneapolis, June 2014, “Dynamic Analysis of Market Outcomes: A
       Methodological Issue.”


                                      5
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 12 of 29




     • Keynote Speaker, Barcelona Summer Forum, Barcelona, June 2014,
       “Dynamic Analysis of Market Outcomes.”

     • Keynote Speaker, North American Productivity Workshop, Ottawa,
       June 2014, “Hospital Choices, Hospital Outcomes, and Financial In-
       centives to Physicians.”

     • Keynote Speaker, French Econometric Society, Toulouse, November
       2013, “Inequalities for Semi-parametric Multinomial Choice with Fixed
       Effects”.

     • Lawrence R. Klein Lecture, University of Pennsylvania, Philadelphia,
       April 2013, “Behavioral and Descriptive Forms of Econometric Mod-
       els.”

     • Keynote Speaker, EARIE (European Association for Research in Indus-
       trial Economics), Rome, August 2012, “Models for Dynamic Oligopolies.”

     • The Sargan Lecture, The Royal Economic Society, Cambridge England,
       March 2012, “Interpretable Reduced Forms.”

     • Keynote Speaker, CEPR conference, Tel Aviv, May 2011, “Dynamic
       Games with Asymmetric Information.”

     • Keynote Speaker, The Spanish Industrial Organization Society Annual
       Meeting, Vigo, Spain, October 2009, “Simplifying Applied Work.”

     • The Fukuzawa Lecture, The Far Eastern and South Asian Meeting of
       the Econometric Society, Tokyo, August 2009, “Simplifying the As-
       sumptions in Applied Work: A Static and a Dynamic Example.”

     • The Fiftieth Anniversary of the Rotterdam Econometrics Institute,
       Rotterdam, May 2006. “The Future of Econometrics: Some Econo-
       metric Problems in Applied I.O.”

     • The Fisher-Schultz Lecture, the World Congress of the Econometric
       Society, London, August 2005, “Econometrics and Theory in Applied
       I.O.”

     • Plenary Lecture, Conference in tribute to Jean Jacques Laffont, Toulouse,
       France, July 2005, “An Overview of Developments in Applied I.O.”


                                       6
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 13 of 29




     • The PIER lecture, The University of Pennsylvania, February 2005,
       “Nash and Econometrics.”

     • Keynote speaker, The Society for Economic Dynamics Annual Meet-
       ing, Florence, Italy, July 2004, “Applied Analysis in Dynamic I.O.:
       Problems and Prospects.”

     • Keynote Speaker, CEPR Conference, Hydra, Greece, May 2004, “Com-
       petitive Analysis of Mergers.”

     • The Marshall Lectures, Cambridge, England, January 2004, “Models
       of Markets for Applied Work.”

     • The Fishelson Lecture, Tel Aviv, January 2004, “Advances in Demand
       Analysis.”

     • Keynote Speaker, First International Industrial Organization Confer-
       ence, Boston, MA, April 2003, “Simplicity and Sensibility: Notes on
       the Econometrics of Industrial Organization.”

     • The Journal of Applied Economics Invited Lectures, Kingston, Ontario,
       June 2002, “Demand Analysis in Characteristic Space.”

     • The Richard T. Ely Lectures, John Hopkins University, Baltimore,
       Maryland, November 2001, “Dynamic Analysis in I.O.”

     • Invited Plenary Lecture, EARIE (European Association for Research
       in Industrial Economics), Dublin, Ireland, July 2001, “A Framework
       for Dynamic Analysis in Applied I.O.”

     • Invited plenary lecture, European meetings of the Econometric Society,
       Berlin 1998, “Simple Dynamic I.O. Models for Applied and Empirical
       Work.”

     • Invited plenary lecture to the Society for Computational Economics,
       Geneva 1995, “Computational Problems In The Empirical Analysis of
       Some Simple I.O. Models.”

     • Invited Lecture to the World Congress of the Econometric Society,
       Barcelona 1990, “Dynamic Structural Models: Problems and Prospects.”



                                      7
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 14 of 29




  Professional Activities.
  NSF Panels.
  Member and report co-author, special NSF panels for:
  –Global Change, 1990.
  –Computational Economics, 1991.
  –Data Opportunities, 1993.
  Other NSF Panels.
  -NSF Presidential Fellow Advisory Panel, 1992.
  -NSF Economics Advisory Panel, 1989, 1990.

  Panels on Economic Modeling in Antitrust.
  - American Bar Association, ”Merger Analysis”, Washington DC, 2000.
  - Association of Competition Economists, ”Upward Pricing Pressure”, Nor-
  wich, United Kingdom, 2014
  - Cornerstone Health Care Panel, ”Vertical Markets”, Washington DC, 2016.
  - Cornerstone Merger Panel, ”Innovative Industries”, London, 2018.
  - Brattle Structural Analysis in Antitrust, ”Structural Models in Antitrust”,
  New York, 2018.

  Other Panels
  -Israel Council for Research and Development: Overseeing the integration of
  Census and R&D Surveys to create a panel on research performing firms in
  Israeli Industry.
  - Member, Council for Research on Income and Wealth, 1994 to date.
  -Member, Census Advisory Panel, 1995 to 2000. Co-chair of panel 1999.
  -Israel Ministry of Education, the Council for Higher Education; Panel to
  assess the strengths of the economics departments at universities in Israel.
  Summer 2008.


  Graduate and Post-Doctoral Students.
  A list of Ariel Pakes’ sixty three graduate students together with their ini-
  tial placement, and his two post doctoral fellows is downloadable from his
  home page. Many of these students are now employed at major research
  universities.

                                       8
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 15 of 29




  Formal Associations with Research Institutes.
  • Scientific Board: The UBB Institute for Advanced Study in Science and
  Technology, Kluj-Npoca, Romania, 2017-.
  • Chair of the Scientific Board: The Toulouse School of Economics, 2019-
  present; member of board 2015-18.
  • Scientific Board: Center for Study of Auctions, Procurement, and Compe-
  tition Policy, Penn State, 2006-2011.
  • Fellow Toulouse Network for Studies in Industrial Organization, 2004-2008.
  • Fellow Center for Microdata Methods and Practice (CEMMAP), London
  2005-present.
  • Board of Directors: the Networks, Electronic Commerce, and Telecommu-
  nications Institute (NET) 2003-2017.
  • Fellow, Harvard University Center for the Environment, 2000 to present.
  •Research Associate, National Bureau of Economic Research, 1983 to present.
  • Member Cowles Commission, 1997 to present.
  • Faculty Research Fellow, National Bureau of Economic Research, 1979 to
  1983.
  • Research Associate, The Maurice Falk Institute for Economic Research in
  Israel, 1980 to 1986.

  Other Formal Associations.
  -Founding Editorial Board: Microeconomic Insights. A blog to explain the
  implications of findings from microeconomic research. Launched in January
  2016.

  Responsibility for Programs at Conferences.
  - Program Director (with Eric Maskin and Elchanan Ben-Porat), Institute
  of Advanced Studies, Jerusalem, July 2018; Summer School for Economic
  Theory.
  -Chair, World Congress of the Econometric Society, Montreal, August 2015.
  -NSF/NBER CEME conference in Econometrics, New York, August 2012.
  -NBER Summer Institute, Industrial Organization, July 2012.
  -American Economic Association, Winter Meeting, 2005.
  - NBER Summer Institute, Industrial Organization and Productivity, 2002.
  - Econometric Society, Summer Meeting, Maryland, 2000.
  - Cowles Foundation, Conference on Structural Modeling, 2000.

                                       9
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 16 of 29




  - NBER, Productivity, Fall 1997, 1999.
  - NBER, Recent Advances in Models of Supply and Demand, July, 1996.
  - American Economic Association, Winter Meeting, Anaheim, 1992.
  - NBER, Structural Models of Firm and Industry Behavior, annual, July
  1992, July 1991, July 1990, July 1989, July 1988, July 1987.
  - World Congress of the Econometric Society, Barcelona, 1990.
  - Econometric Society Winter Meetings, Washington, December 1990.
  - Econometric Society Winter Meetings, New York, December 1988.
  - NBER, Technical Change and R&D Incentives, August 10-12, 1983.

  Committees
  Past Yale University Committees.
  Divisional Committee for the Social Sciences.
  Committee on Cooperative Research (patent and copyright policy).

  Harvard University.
  Committee for Business Economics
  Committee for Health Economics

  American Academy for Arts and Sciences.
  Committee for the Nomination of Fellows (twice).

  American Economic Association.
  AEA Honors and Award Committee 2015 to present
  Census Advisory Panel
  Standing Committee of Economic Statistics

  Econometric Society.
  Council member: Econometric Society, 2015 to present
  Chair of Program Committee: 2015 World Congress (Montreal).
  Frisch Prize Committee (twice).
  Walras-Bowley Lecture Committee (twice)
  Committee for the Election of Fellows.


                                     10
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 17 of 29




  Japanese Econometric Society.
  Nakahara Prize Committee, 2016.

  Editing.
  - Associate Editor, the Proceedings of the National Academy of Sciences,
  2018 to the present.
  - Guest Editor, Journal of Marketing Research, Special issue on dynamic
  choice, 2012.
  - Board of Editors, American Economic Journal, Micro, 2007 to 2012.
  - Associate Editor, Journal of the European Economics Association, 2003 to
  2010.
  - Editor, The RAND Journal of Economics, January 1999 to 2009.
  - Associate Editor, Journal of Econometrics, 1996 to 1999.
  - Co-editor (with K. Sokoloff), Proceedings of the National Academy of Sci-
  ences , special issue on “Science, Technology, and the Economy”, 1996.
  - Co-editor (with M. Fuss and R. Gronau), Journal of Econometrics, (Annals
  of Econometrics Issue), 1995.
  - Advisory Editor, Economics Letters, 1993 to 2018.
  - Associate Editor, Economics Letters, 2018 to date.
  - Associate Editor, Journal of Economic Dynamics and Control, 1993 to
  2006.
  - Associate Editor, Econometrica, 1989 to 1995.
  - Associate Editor, International Journal of Industrial Organization, 1989 to
  1995.
  - Associate Editor, Economics of Innovation and New Technology, 1989, to
  1994.


  Grants
  Commonwealth Fund:
  Prices, Incentives and Provider Consolidation in Health Care with Kate Ho
  and Mark Shepard (2015).
  National Science Foundation:
  (2000)Issues in the Applied Analysis of Markets. Three years.
  (1998) Special Creativity Extension, “Empirical Implementation of Some


                                       11
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 18 of 29




  Simple I.O. Models” Two year extension.
  (1995) Accomplishment Based Grant, “Empirical Implementation of Some
  Simple I.O. Models.” Three years.
  (1991) “Equilibrium Models of the Auto Industry” (joint with Steve Berry
  and Jim Levinsohn).
  (1989) “Dynamic Models of Firm and Industry Behavior” (joint with Rick
  Ericson).
  (1986) “The Behavior of Small Science Based Firms” (joint with Rick Eric-
  son).
  Binational Science Foundation:
  (2013) “Collusion in Auctions” (joint with John Asker and Chaim Fersht-
  man).
  (2009)“Dynamic Games with Asymmetric Information” (joint with Chaim
  Fershtman).
  (1995) “A Framework for the Empirical Analysis of Cartels and Price Wars”,
  (joint with Chaim Fershtman, two years).
  (1981) “Science Based Industry in Israel” (joint with Zvi Griliches).
  Organization for Economic Cooperation and Development
  (1998) “Patent Data and the National Accounts” (two year grant, joint with
  Jenny Lanjouw).
  Environmental Protection Agency Research
  (1992)“Regulation, the Environment and the Automobile Market” (two year
  grant joint with Steve Berry and Sam Kortum).
  Israel National Council of Research and Development
  (1981) “Science Based Industry in Israel: Development of a Data Set, and
  an Analytic Framework.”
  Binational Agricultural Science Foundation
  (1983) “Science Based Agroindustry: The Emergence of New Firms” (joint
  with Zvi Eckstein and Bob Evenson).

  Written Lectures to Broader Professional Groups:
     • The Jean Jacques Laffont Lecture “From Theory to Emprical Work;
       Modern I.O.” Toulouse, October 2017.

     • The Basic Econometrics of Demand Systems, (with Aviv Nevo) the
       NBER, July 2012.

     • Association for Competition Economics, Norwich England, November

                                     12
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 19 of 29




       2010. Also at office of the Director General, Competition Authority,
       European Union, Brussels, May 2011

         – “Upward Pricing Pressure Screening in the New Merger Guide-
           lines”.

     • Industry Canada, “Productivity and Innovation in Canada”, Montreal,
       November, 2006.

     • The American Bar Association, Antitrust Law Task Force on Time,
       Change, and Materiality: “Economic Analysis of Merger Activity,”
       July 2001.

     • The National Academy of Science Panel on the Cost of Living Index:
       “Hedonics and Price Indices,” January 2000.

     • Federal Reserve Board Meeting, 1999: “Answers to Some Questions on
       Productivity Trends”.

     • Bogen Lecturer, The Hebrew University: “Economic Models for An-
       titrust Analysis”, Jerusalem, December, 1997.

     • National Academy of Sciences Symposium on Science and the Economy,
       Irvine, California, “Hedonic Cost Functions for Automobiles and the
       Costs of Fuel Efficiency,” October, 1995.

     • Senate Finance Committee, the United States Congress, “Biases in the
       CPI,” April 6, 1995.

     • National Academy of Sciences Symposium: “Technology and the Econ-
       omy.” Organizer and chair of session in Washington, April 1994.

     • American Academy for the Advancement of Science Symposium, “Data
       Needs for the 21st Century: Industrial Organization and Productivity,”
       Boston, Mass, February, 1993.

     • NASA-NOAA-NSF conference on Global Warming; “Environmental
       Policy and Technological Change: Questions for Further Research.”
       New Haven, CT, April, 1990.




                                      13
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 20 of 29




     • Symposium Directed to Members of Israeli and European Science Pol-
       icy Establishments. Organized by the Israel’s National Council of Re-
       search and Development at Kiryat Anavim (Israel, June 1984); “Science
       Based Industry in Israel: A look at the Data.”

     • Symposium Directed to Israeli Industrialists and Members of Scientific
       Establishment. Organized by Maurice Falk Institute for Economic Re-
       search in Israel at the Hebrew University of Jerusalem (1982). “Mea-
       suring the Contribution of Research and Development to Industrial
       Development.”

     • “New Economic Tools for Merger Analysis,” at Symposium on Economists’
       Perspectives on Antitrust (for lawyers and their consultants), Charles
       Rivers Associates, Boston, April, 1977.

  Lecture Series for Students and Faculty in Foreign Countries:
  - Econometric Society Summer School in Dynamic Structural Econometrics,
  Chicago, 2019.
  - Institute for Advanced Studies, Jerusalem, June 2018.
  - CEMFI, Madrid, August 2016
  - Shanghai School of Finance and Economics, Shanghai, 2015
  - Ecores, Brussels, Belgium, 2015
  - CEMFI, Madrid, Spain, 2011
  - Geneva, Switzerland, 2007
  - Rotterdam, Holland, 2006
  - Stockholm, Sweden, 2006
  - Helsinki, Finland, 2005
  - Fontainebleau, France, 2003
  - Pisa, Italy 2002
  - Tel Aviv, Israel, 2001
  - Bertinoro, Italy, 2000
  - Gerzensee, Switzerland, 1999
  - Lisbon, Portugal, 1997
  - The Nake Lectures, Amsterdam, 1995




                                      14
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 21 of 29




  Lecture Series for Government Employees:
  - Joint series for the Federal Trade Commission and the Department of Jus-
  tice, November 2001 “The Analysis of Mergers with Differentiated Products.”
  - Series for the Bank of Italy, September 2001, “Industrial Organization, Pric-
  ing Equations, and Productivity.”
  -Spanish Civil Service and University Professors, June, 2005, 2006, 2007,
  2008, 2009 “Topics in IO and Productivity”.

  Publicly Available Computer Programs:
  A. Pakes, G. Gowrisankaran, and P. McGuire, 1993, “The Pakes-McGuire
  Algorithm for Computing Markov Perfect Equilibria,”
  (downloadable at http://aida.econ.yale.edu/ariel/pmgnew).



  Published Articles.
  Articles Published in Journals.
     • Ariel Pakes and Zvi Griliches (1980) “Patents and R&D at the Firm
       Level: A First Report,” Economics Letters, 5(4): 377-381.

     • Benjamin Eden and Ariel Pakes (1981) “On Measuring the Variance-
       Age Profile of Life-Time Earning,” Review of Economic Studies, 48(3):
       385-394.

     • Ariel Pakes (1982) “On the Asymptotic Bias of Wald-Type Estimators
       of a Straight Line when both Variables are Subject to Error,” Interna-
       tional Economic Review, 23(2): 491-497.

     • Ariel Pakes (1983) “On Group Effects and Errors in Variables in Ag-
       gregation,” The Review of Economics and Statistics, 65(1): 168-173.

     • Ariel Pakes and Shmuel Nitzan (1983) “Optimal Contracts for Research
       Personnel, Research Employment and the Establishment of ’Rival’ En-
       terprises,” Journal of Labor Economics, 1(4): 345-365.

     • Ariel Pakes and Zvi Griliches (1984) “Estimating Distributed Lags in
       Short Panels with an Application to the Specification of Depreciation

                                        15
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 22 of 29




       Patterns and Capital Stock Constructs,” Review of Economic Studies,
       51(2): 243-262.
     • Ariel Pakes (1985) “On Patents, R&D, and the Stock Market Rate of
       Return,” Journal of Political Economy, 93(2): 390-409.
     • Mark Schankerman and Ariel Pakes (1985) “Valeur et obsolescence
       des brevets: Une analyse des statistiques de renouvellement desbrevets
       europens,” Revue Economique, 36(5) ENSAE, Paris, September, 917-
       941).
     • Ariel Pakes (1986) “Patents as Options: Some Estimates of the Value
       of Holding European Patent Stocks,” Econometrica, 54(4): 755-784.
     • Mark Schankerman and Ariel Pakes (1986) “Estimates of the Value of
       Patent Rights in European Countries During the Post-1950 Period,”
       Economic Journal, 96(384): 1052-1076.
     • Ariel Pakes (1987) “Mueller’s Profits in the Long Run,” Rand Journal
       of Economics, 18(2): Summer, 319-332.
     • Laurence J. Kotlikoff and Ariel Pakes (1988) “Looking for the News in
       the Noise: Additional Stochastic Implications of Optimal Consumption
       Choice,” in Annales, D0 Economie et de Statistique, (ENSAE, Paris),
       no. 9: 29-46.
     • Ariel Pakes and David Pollard (1989) “Simulation and the Asymptotics
       of Optimization Estimators,” Econometrica, 57(5): 1027-1057.
     • Ariel Pakes and Margarette Simpson (1989) “Patent Renewal Data,”
       Brookings Papers on Economic Activity, Microeconomic Annual, 331-
       401.
     • Zvi Griliches, Bronwyn Hall, and Ariel Pakes (1990-1991) “R&D, Patents,
       and Market Value Revisited: Is There a Second Technological Oppor-
       tunity Factor,” Economics of Innovation and New Technology, 1(3):
       183-201.
     • Ariel Pakes, Steve Berry, and Jim Levinsohn (1993) “Applications and
       Limitations of Some Recent Advances in Empirical Industrial Orga-
       nization: Price Indexes and the Analysis of Environmental Change,”
       A.E.R., Papers and Proceedings, 83(2): 240-246.

                                      16
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 23 of 29




     • Steve Berry and Ariel Pakes (1993) “Some Applications and Limita-
       tions of Recent Advances in Empirical Industrial Organization: Merger
       Analysis,” A.E.R., Papers and Proceedings, 83(2): 247-252.

     • with David Kendrick (editor) et. al.(1993) “Research Opportunities in
       Computational Economics,” Computational Economics, 6-3: 257-315.

     • Ariel Pakes and Paul McGuire (1994) “Computing Markov-Perfect
       Nash Equilibrium: Numerical Implications of a Dynamic Differentiated
       Product Model,” RAND Journal of Economics, 25(4): 555-589.

     • Melvyn Fuss and Ariel Pakes (1995) “Editors’ Introduction,” Journal
       of Econometrics (Annals of Econometrics Issue), 65(1): 1-8.

     • Ariel Pakes and Steve Olley (1995) “A Limit Theorem for a Smooth
       Class of Semiparametric Estimators,” Journal of Econometrics (Annals
       of Econometrics Issue), 65(1): 295-332.

     • Richard Ericson and Ariel Pakes (1995) “Markov-Perfect Industry Dy-
       namics: A Framework for Empirical Work,” Review of Economic Stud-
       ies, 62(1): 53-82.

     • Steve Berry, Jim Levinsohn, and Ariel Pakes (1995) “Automobile Prices
       in Market Equilibrium,” Econometrica, 63(4): 841-890.

     • Steve Olley and Ariel Pakes (1996) “The Dynamics of Productivity in
       the Telecommunications Equipment Industry,” Econometrica, 64(6):
       1263-1297.

     • Ariel Pakes and Kenneth Sokoloff (1996) “Science, Technology, and
       Economic Growth: Introduction,” Proceedings of the National Academy
       of Sciences, 93(23): 12655-12657.

     • Steve Berry, Sam Kortum, and Ariel Pakes (1996) “Environmental
       Change and Hedonic Cost Functions for Automobiles,” Proceedings of
       the National Academy of Sciences, 93(23): 12731-12738.

     • Ariel Pakes and Richard Ericson (1998) “Empirical Implications of Al-
       ternative Models of Firm Dynamics,” Journal of Economic Theory,
       79(1): 1-45.


                                     17
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 24 of 29




     • Jenny Lanjouw, Ariel Pakes, and Jonathan Putnam (1998) “How to
       Count Patents and Value Intellectual Property: The Uses of Patent Re-
       newal and Application Data,” Journal of Industrial Economics, 46(4):
       405-432. (Originally prepared for the OECD conference on New Indi-
       cators for the Knowledge-Based Economy, Paris, June, 1996.)

     • Steve Berry, Jim Levinsohn, and Ariel Pakes (1999) “Voluntary Export
       Restraints on Automobiles: Evaluating a Trade Policy,” American Eco-
       nomic Review, 89(3): 400-430.

     • Chaim Fershtman and Ariel Pakes (2000) “A Dynamic Oligopoly with
       Collusion and Price Wars,” RAND Journal of Economics, 31(2): 207-
       236.

     • Ariel Pakes and Paul McGuire (2001) “Stochastic Algorithms, Sym-
       metric Markov Perfect Equilibria, and the ’Curse’ of Dimensionality,”
       Econometrica, 69(5): 1261-1281.

     • Ariel Pakes (2003) “A Reconsideration of Hedonic Price Indexes with
       an Application to PC’s,” American Economic Review, 93(5): 1578-
       1596.

     • Steve Berry, Jim Levinsohn, and Ariel Pakes (2004) “Differentiated
       Products Demand Systems from a Combination of Micro and Macro
       Data: The New Car Market,” Journal of Political Economy, 112(1):
       68-105.

     • Steve Berry, Oliver Linton, and Ariel Pakes (2004) “Limit Theorems
       for Estimating the Parameters of Differentiated Product Demand Sys-
       tems,” Review of Economic Studies, 71(3): 613-654.

     • Ariel Pakes (2003) “Common Sense and Simplicity in Empirical In-
       dustrial Organization,” in Review of Industrial Organization, 23(3/4):
       193-215. (Initially inaugural keynote speech at the First International
       Conference in Industrial Organization, Symphony Hall, Boston, April
       2003).

     • Ariel Pakes (2005) “Hedonics and the Consumer Price Index,” Annales
       d’Economie et de Statistique, 79-80, 729-248. (Paper given at a confer-
       ence in honor of Zvi Griliches).


                                      18
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 25 of 29




     • Ariel Pakes, Michael Ostrovsky, and Steve Berry (2007) “Simple Es-
       timators for the Parameters of Discrete Dynamic Games (with Entry-
       Exit Examples),” RAND Journal of Economics, 38(2): 373-399.

     • Steve Berry and Ariel Pakes (2007) “The Pure Characteristics Demand
       Model,” International Economic Review, 48(4): 1193-1225. (Special
       issue in honor of Dan McFadden).

     • Robin Lee and Ariel Pakes (2009) “Multiple Equilibria and Selection
       by Learning in an Applied Setting,” Economics Letters, 104(1): 13-16.

     • Ariel Pakes (2010) “Alternative Models for Moment Inequalities,” Econo-
       metrica, 78(6): 1783-1822. This is a revised version of my Fisher-
       Schultz lecture presented at the World Congress of the Econometric
       Society, London, August 2005.

     • Tim Erickson and Ariel Pakes (2011) “An Experimental Component
       Index for the CPI: From Annual Computer Data to Monthly Data on
       Other Goods,” American Economic Review, 101(5): 1707-1738.

     • Moshe Ben-Akiva, Andr de Palma, Daniel McFadden, Maya Abou-
       Zeid, Pierre-Andr Chiappori, Matthieu de Lapparent, Steven N. Durlauf,
       Mogens Fosgerau, Daisuke Fukuda, Stephane Hess, Charles Manski,
       Ariel Pakes, Nathalie Picard and Joan Walker (2012) “Process and
       Context in Choice Models,” Marketing Letters, 23(2): 439-456.

     • Kate Ho and Ariel Pakes (2011) “Do Physician Incentives Affect Hos-
       pital Choice? A Progress Report,” International Journal of Industrial
       Organization, 29(3): 317-322.

     • Chaim Fershtman and Ariel Pakes (2012) “Dynamic Games with Asym-
       metric Information: A Framework for Empirical Work,” The Quarterly
       Journal of Economics, 127(4): 1611-1661.

     • Kate Ho and Ariel Pakes (2014) “Physician Payment Reform and Hos-
       pital Referrals,” American Economic Review Papers and Proceedings,
       104(5): 200-205.

     • Kate Ho and Ariel Pakes (2014) “Hospital Choices, Hospital Prices,
       and Financial Incentives to Physicians,” American Economic Review,
       104(12): 3841-3884.

                                     19
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 26 of 29




      • Ariel Pakes (2014) “Behavioral and Descriptive Forms of Choice Mod-
        els,” International Economic Review, 55(3): 603-624.

      • Ariel Pakes, Jack Porter, Kate Ho and Joy Ishii (2015) “Moment In-
        equalities and Their Application,” Econometrica, 83(1): 315-334.

      • Ariel Pakes (2017) “Empirical Tools and Competition Analysis: Past
        Progress and Current Problems,” International Journal of Industrial
        Organization, 53: 241-266.

      • Uli Doraszelski, Greg Lewis, and Ariel Pakes (2018) “Just Starting
        Out: Learning and Equilibrium in a New Market,” American Economic
        Review, 108(3): 565-615.

      • Kate Ho, Ariel Pakes, and Mark Shepard (2018) “The Evolution of
        Health Insurer Costs in Massachusetts, 2010-12,” Review of Industrial
        Organization 53(1): 117-137.

      • Ariel Pakes and Joel Sobel (2019) ”Parag Pathak: 2018 Clark Medal
        Receipient” Journal of Economic Perspectives, (33), pp. 231-46.

      • Asker J., Fershtman C., Jeon J., and Pakes A. (forthcoming); “A Com-
        putational Framework for Analyzing Dynamic Auctions: The Market
        Impact of Information Sharing”, Forthcoming RAND Journal of Eco-
        nomics.

  Edited Volumes
      • Volumes 1 and 2 of Advances in Economics, Proceedings of the Eleventh
        World Congress of the Econometric Society, Montreal, August 2015,
        editors Bo Honore, Ariel Pakes, Monika Piazessi, and Larry Samuelson,
        Econometric Society Monograph Series, Cambridge University Press.

  .

  Articles Published in Books.1
      • Ariel Pakes and Mark Schankerman (1984), “The Rate of Obsolescence
        of Knowledge, Research Gestation Lags, and the Private Rate of Return
      1
          Not including papers reprinted from Journal articles.


                                                 20
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 27 of 29




       to Research Resources,” pp. 73-88, in Z. Griliches (Ed.,), Patents,
       R&D, and Productivity, The University of Chicago Press.

     • Ariel Pakes and Mark Schankerman (1984), “An Exploration into the
       Determinants of Research Intensity,” pp. 209-232, in Z. Griliches (Ed.),
       Patents, R&D and Productivity, The University of Chicago Press.

     • Ariel Pakes (1984), “Patents, R&D and the Stock Market Rate of Re-
       turn: A Summary of Some Empirical Results,” in Z. Griliches (Ed.),
       Patents, R&D, and Productivity, The University of Chicago Press.

     • Zvi Griliches, Ariel Pakes, and Bronwyn Hall (1987), “The Value of
       Patents as an Indicator of Inventive Activity,” in P. Dasgupta and
       P. Stoneham (Eds.), Economic Policy and Technological Performance,
       Center for Economic Policy Research, Cambridge University Press,
       London.

     • Ariel Pakes (1994), “The Estimation of Dynamic Structural Models:
       Problems and Prospects, Part II. Mixed Continuous-Discrete Control
       Models and Market Interactions,” Chapter 5, pp. 171-259, of Advances
       in Econometrics: Proceedings of the 6th World Congress of the Econo-
       metric Society, edited by J.J. Laffont and C. Sims.

     • Uli Doraszelki and Ariel Pakes (2007) “A Framework for Applied Dy-
       namic Analysis in I.O.,” Vol. 3, Chapter 30, 1889-1966, in the The
       Handbook of Industrial Organization, M. Armstrong and R. Porter ed.s
       (an early version of this paper by Ariel Pakes is NBER Discussion paper
       # 8024).

     • Dan Ackerberg, Lanier Benkard, Steve Berry, and Ariel Pakes (2007)
       “Econometric Tools for Analyzing Market Outcomes”, vol. 6, part A,
       Chapter 63 in the The Handbook of Econometrics, J.J. Heckman and
       E. Leamer (ed.s), North Holland.

     • Ana Fernandes and Ariel Pakes, November, forthcoming, “Factor Uti-
       lization in Indian Manufacturing: A Look at the World Bank Invest-
       ment Climate Survey” The Growth of Employment In Southeast Asia
       the World Bank (available on my web page).




                                       21
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 28 of 29




     • Pakes A. (2016) “Methodological Issues in Analyzing Market Dynam-
       ics,” in Advances in Dynamic and Evolutionary Games: Theory, Appli-
       cations, and Numerical Methods, F. Thuijsman and F. Wagener (eds.)
       Springer, Switzerland, pp. 43-75.

  Published Comments and Reviews.
     • Ariel Pakes (1987) “Review of Longitudinal Analysis of Labor Mar-
       ket Data,” edited by James Heckman and Burton Singer, Journal of
       Economic Literature, vol. 25, September, pp. 1334-1336.
     • Ariel Pakes (1987) “Comment: Notes on Econometric Models of Merger
       Activity,” in A. Auerbach (Ed.), The Economics of Mergers, The Uni-
       versity of Chicago Press.
     • Ariel Pakes (1988) “Comment: Pension Plans and Retirement Behav-
       ior,” in D. Wise (Ed.), The Economics of Aging, The University of
       Chicago Press.
     • Ariel Pakes (1991) “Comment on Patent Expiration, Entry, and Com-
       petition in the U.S. Pharmaceutical Industry,” by R. Caves, M. Whin-
       ston, and M. Hurwitz, Brookings Papers on Economic Activity, Mi-
       croeconomic Annual, vol. 0, pp. 49-57.
     • Ariel Pakes (1993) Comment on: “How High are the Giant’s Shoulders:
       An Empirical Assessment of Knowledge Spillovers and Creative De-
       struction in a Model of Economic Growth,” N.B.E.R. Macroeconomics
       Annual.
     • Ariel Pakes (1997) Comment on R. Miller and S. Sanders,“Human Cap-
       ital Development and Welfare Participation: A Comment,” Carnegie
       Rochester Conference Series on Public Policy, 46, June, 45-48.
     • Ariel Pakes (1997) Comment on Jerry Hausman, “Valuation and the
       Effect Of Regulation on New Services in Telecommunications,” Brook-
       ings Papers on Economic Activity; Microeconomics Annual, pp. 39-48.
     • Ariel Pakes (199) Comment on Frank Wolak, “The Welfare Impacts of
       Competitive Telecommunication Supply: A Household Level Analysis,”
       Brookings Papers on Economic Activity; Microeconomics Annual, pp.
       344-349.

                                     22
Case 2:13-cv-20000-RDP Document 2610-11 Filed 10/30/20 Page 29 of 29




     • Ariel Pakes (2000) “Zvi Griliches, 1930-99,” Journal of Applied Econo-
       metrics, vol. 15, no. 5, pp. 443-444.

     • Steve Berry and Ariel Pakes (2001) “Comment on Alternative Models
       of Demand for Automobiles by Charlotte Wojcik,” Economics Letters,
       74(1): 43-51.

     • Ariel Pakes (2010) “Comments on Oil, Automobiles, and the US Econ-
       omy; How Much Have Things Really Changed?”, by V. Ramey and D.
       Vine. NBER Macroeconomics Annual 2010, pp. 375-381.



  Available Typescripts (downloadable from home page)
     • Ariel Pakes; ”A Helicopter Tour of Some Underlying Issues in Empirical
       I.O.”

     • Isaiah Andrews, Jonathan Roth, and Ariel Pakes 2019; ”Inference for
       Linear Conditional Moment Inequalities”

     • Ariel Pakes and Jack Porter, “Moment Inequalities for Multinomial
       Choice with Fixed Effects,” June, 2013; updated August 2019 .

     • Steve Berry and Ariel Pakes, 2002, “Estimation From First Order Con-
       ditions.”

  Data Papers Not Written for Publication:
     • Zvi Eckstein and Ariel Pakes, “Empirical Analysis of the Factors Lead-
       ing to the Emergence of New Firms,“ mimeo, Binational Council for
       Agricultural Research and Development and Yale University, 1990.

     • Ariel Pakes and Shaul Lach, “Science-Based Industry in Israel: A Look
       at the Data,” mimeo, Jerusalem, the Falk Institute, 1982.




                                      23
